Case: 16-11686      Document: 00514255222         Page: 1    Date Filed: 11/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-11686                                   FILED
                                  Summary Calendar                          November 30, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAUL RANGEL, also known as J. R.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:16-CR-132-11


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Raul Rangel appeals the 365-month sentence of imprisonment imposed
following his guilty plea conviction for conspiracy to possess with intent to
distribute methamphetamine.           He argues that the district court erred in
attributing five kilograms of methamphetamine to him for sentencing
purposes.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11686      Document: 00514255222      Page: 2   Date Filed: 11/30/2017


                                   No. 16-11686

         The   PSR    initially   attributed   a   much      larger   quantity    of
methamphetamine to Rangel, but, at sentencing, the district court sustained
his objection in part and attributed only five kilograms of methamphetamine
to him. Rangel’s failure to object to this lesser drug quantity or the resulting
sentence results in plain error review. See United States v. Fierro, 38 F.3d 761,
773 n.4 (5th Cir. 1994). The district court’s determination of drug quantity is
a factual question. United States v. Betancourt, 422 F.3d 240, 246 (5th Cir.
2005).     The district court did not err in relying on the PSR, which was based
on investigative reports and interviews of Rangel’s co-defendants, or speculate
as to the amount of methamphetamine attributable to Rangel. Therefore, the
district court’s finding of the applicable drug quantity in this case was not plain
error.
         AFFIRMED.




                                         2